Citation Nr: 0102905	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bipolar disorder.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
January 1970 and from June 1974 to April 1975.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affair (VA) Regional Office 
(RO) in Reno, Nevada.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bipolar disorder with depression had not been 
submitted, and denied entitlement to service connection for 
hypertension.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Although the veteran previously requested to provide 
testimony before a travel Member of the Board at the RO, and 
was in fact scheduled for such a hearing in November 2000, 
his failure to report for such a hearing constituted a 
withdrawal of the request for such hearing.


FINDINGS OF FACT

1.  The RO affirmed a previous denial of entitlement to 
service connection for bipolar disorder (manic depress) when 
it issued an unappealed rating decision in May 1991.

2.  Evidence submitted since the May 1991 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1991 rating decision wherein 
the RO affirmed the previous denial of entitlement to service 
connection for bipolar disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for psychosis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).


Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4. 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Factual Background

A review of the record demonstrates that the RO affirmed the 
February 1991 denial of entitlement to service connection for 
a bipolar disorder in May 1991.  The veteran was notified of 
this decision in June 1991 and did not appeal.  Thus, the 
decision became final.  

Evidence available to the RO at the time of the May 1991 
decision included the veteran's service medical records, 
treatment records from the Nevada Mental Health Institute, 
and treatment records from the Reno VA Medical Center (MC) 
dated during 1990 and 1991.  



In denying service connection for a bipolar disorder, the RO 
noted that the service medical records revealed no evidence 
of treatment or diagnosis of a mental disorder or disease of 
any type while the veteran served.  The RO observed that 
there was a complaint of depression at the time of the 
veteran's December 1969 service separation examination.  It 
also noted that he was seen in April 1975 with a multitude of 
complaints and underwent a psychiatric evaluation.  

The April 1975 report indicated that the veteran was not 
psychotic nor in need of psychiatric care, with a diagnosis 
of a severe passive aggressive personality disorder being 
rendered at that time.  The RO noted that it was determined 
that a discharge was warranted from service as the veteran 
was unsuitable due to the personality defect.  The RO also 
observed that the veteran had concurrently been treated for a 
bipolar disorder at the VAMC and the Nevada State Mental 
Hospital.  

The RO found that there was no basis to grant service 
connection for a bipolar disorder.  It noted that a passive 
aggressive personality was a congenital or developmental 
abnormality and not a disability under the law.  

Evidence received subsequent to the May 1991 rating 
determination includes numerous VA treatment records 
demonstrating continued treatment for a bipolar disorder; the 
results of a February 1995 VA fee basis psychiatric 
examination; and numerous statements by the veteran.


Analysis

The veteran seeks to reopen his claim of service connection 
for a bipolar disorder.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105'  38 C.F.R. § 3.104.


When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the February 1991 decision directly addresses the issue on 
appeal.  The previous denial was based on the veteran having 
been diagnosed as having a passive aggressive personality 
disorder inservice, which was a congenital or developmental 
abnormality and not a disability under the law.  

The newly added treatment records demonstrate that the 
veteran continues to receive treatment for a bipolar 
disorder, with several references being made to treatment in 
service.  Moreover, the veteran has reported having 
continuous psychiatric problems since his release from 
service.  This demonstrates that there is a reasonable 
probability that the veteran's experiences in the military 
did indeed contribute to his current bipolar disorder.  

The Board also observes that significant changes in the law 
have been made since the RO's November 1998 decision.

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome". Colvin, 1 Vet. App. at 174

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the veteran had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218- 19 (1999).  

The Board observes that newly enacted legislation does away 
with the requirement of well-groundedness, thereby altering 
the second prong of the Elkins three prong test.  H.R. 4864, 
the "Veterans Claims Assistance Act of 2000", signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for a bipolar disorder.  
38 C.F.R. § 3.156.  The issue of service connection for 
bipolar disorder on a de novo basis is addressed in the 
remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
bipolar disorder, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As to the issue of service connection for hypertension, the 
Board notes that on his June 1974 Naval enlistment 
examination, the veteran's blood pressure was reported as 
122/72.  At the time of his April 1975 service separation 
examination, the veteran's blood pressure was reported as 
134/90.  

Subsequent to service, the veteran has been diagnosed as 
having hypertension on numerous occasions.  At the time of a 
July 1998 VA examination he was again diagnosed as having 
hypertension.  The examiner noted that the C-file was not 
available for review.  

The Board further notes that as to the issues of service 
connection for hypertension and a bipolar disorder, the 
veteran reported having been in receipt of Social Security 
benefits for a period of five years.  It does not appear that 
these records have been associated with the claims folder.  
Moreover, the veteran has indicated that he received 
treatment at Seton Hospital in Dale City, CA.  While the 
Board notes that the RO has tried to obtain a specific 
address from the veteran, which he has not provided, the RO 
should once again attempt to obtain this address from the 
veteran and, if unsuccessful, attempt to obtain this address 
on its own.  

The Board further observes that the veteran reported working 
at the United States Postal Service for ten years.  While the 
RO attempted to obtain these records with unsuccessful 
results, no attempts were made to obtain these records from 
ancillary sources.  

The newly enacted legislation provides that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for hypertension and a bipolar disorder.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should, after obtaining the proper 
authorization and address from the 
veteran, obtain and associate with the 
claims file any and all treatment records 
of the veteran from Seton Hospital.  If 
the veteran is unable to supply the 
specific address, the RO should make any 
necessary attempts to obtain this 
address.  Any attempts by the RO should 
be documented.  

The RO should once again attempt to 
obtain and associate with the claims file 
any employment, medical, and/or personnel 
records of the veteran from the United 
States Postal Service.  If the Postal 
Service indicates that no records are 
available due to the passage of time, it 
should identify all other places where 
records may be stored.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any current psychiatric 
disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated studies must be 
conducted.

The examiner must be requested to express 
an opinion as to the date of onset of any 
current psychiatric disorder and whether 
it is at least as likely as not that any 
current psychiatric disorder is related 
to any incident of service origin.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  The RO should arrange for a VA 
special cardiology examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any current hypertension.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard. 

The examiner must be requested to express 
an opinion as to the date of onset of 
hypertension and whether it is at least 
as likely as not that any current 
hypertension is related to any incident 
of service origin.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for hypertension, and a 
bipolar disorder on a de novo basis, with 
consideration of recently enacted 
legislation.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues current on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



